Citation Nr: 0639007	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a gunshot wound to the inguinal region with 
right quadriceps muscle involvement due to a retained 
fragment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty for 
over 13 years to include the period from October 1989 to June 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2004, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  
At the hearing and on the record, the veteran withdrew from 
the appeal the issue of a compensable rating for residuals of 
a left orchiectomy. 

In September 2004, the Board denied an initial rating higher 
than 10 percent for the scar that is a residual of the left 
orchiectomy and the left inguinal hernia repair but remanded 
the issue of an initial rating higher than 10 percent for 
gunshot wound residuals, involving the left inguinal region 
and the right quadriceps muscle, for a VA examination.  

The VA examination was conducted in February 2005 and because 
of conflicting findings, the case was again remanded in 
February 2006.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

The veteran suffered a penetrating wound of Muscle Group XV 
and a through and through wound to Muscle Group XVI, equating 
to a moderate injury for each  Muscle Group, XV and XVI. 




CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for 
residuals of a gunshot wound to the inguinal region have been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.55, 4.56, Diagnostic Code 5316 (2006).  

2. The criteria for an initial 10 percent rating for 
residuals of a gunshot wound with right quadriceps muscle 
involvement have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.55, 4.56, Diagnostic Code 5315 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2001, on the underlying claim of service connection.  
In the notice, the veteran was informed of the type of 
evidence needed to substantiate the claim and that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the provision for the effective 
date, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability).

Since the claim for increase followed the initial grant of 
service connection for which there was proper VCAA notice, 
the statutory VCAA notice has served its purpose and the 
application of the VCAA is no longer required because the 
claim has already been substantiated, and other statutory and 
regulatory provisions were 
applied to ensure that the veteran received the proper notice 
as to the rating for the disabilities in the statement of the 
case as required by 38 U.S.C.A. § 7105(d). Dingess at 19 
Vet.App. 490-92.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that in February 1995 the 
veteran was evaluated for a gunshot wound to the right leg, 
which was incurred on December 25, 1994.  The pertinent 
findings were full range of motion and 5/5 strength.  
Sensation was intact.  An X-ray revealed a metallic fragment 
in the posteromedial aspect of the right thigh.  The 
assessment was stable status post gunshot wound.  It was 
noted that no major structure had been affected. 

On initial VA examination in February 2001, it was noted that 
the veteran was on leave when as an innocent bystander he was 
shot in a crossfire.  The entrance wound was through the left 
inguinal area.  There was no exit wound as the bullet lodged 
in the soft tissue in the right thigh.  The initial treatment 
included debridement.  On examination the veteran complained 
of intermittent discomfort in the inguinal area.  The 
pertinent findings were a nontender scar and no erythema or 
edema.  The diagnosis was chronic right quadriceps strain 
secondary to a retained fragment. 

In a rating decision in September 2001, the RO granted 
service connection for the residuals of a gunshot wound in 
the inguinal region and right quadriceps muscle strain due to 
a retained fragment and assigned a 10 percent rating under 
Muscle Group XVI, Diagnostic Code 5316. 

In May 2004, the veteran testified that the gunshot wound was 
from a .22 caliber bullet which entered the left pelvic 
region and transversed through without hitting any major 
organs or structures and lodged in the posterior aspect of 
the right thigh.  He stated the bullet was not removed 
because it would have involved cutting the muscles of the 
right thigh and would have required extensive rehabilitation.  
He stated that he could walk a moderate amount without 
difficulty but could not walk for a prolonged time or a great 
distance or run without pain and muscle fatigue. 

On VA examination in February 2005, it was noted that during 
service the veteran had sustained a small caliber gunshot, 
but that there was no hip or knee involvement.  The veteran 
stated that he had no problem due to the bullet fragment.  On 
physical examination the veteran had a normal gait.  No 
abnormality of the right posterior thigh muscle was noted. In 
an addendum, it was reported that no impairment or 
intermuscular scarring was identified.  

On VA examination in March 2006, the veteran complained of 
cramping in the right thigh and a "butterfly" sensation in 
the muscles on running long distances or sometimes on walking 
for a long distance.  On physical examination, the veteran's 
gait was normal.  Examination of the right thigh revealed no 
evidence of a scar.  There was no deformity or tenderness.  
No swelling was palpable through the muscle.  There was no 
evidence of muscle atrophy.  Muscle strength of the flexors, 
extensors, abductors, and adductors of the right thigh was 
5/5.  There was full range of motion of the right hip and 
right knee. 

The examiner commented that it was not possible to state with 
certainty the site of the entry wound, but there was no exit 
wound.  The examiner stated that X-ray evidence showed a 
bullet was lodged in the proximal portion of the right thigh, 
involving Muscle Group XV.  

Law and Regulations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the veteran timely appealed the rating initially 
assigned for a disability after the initial grant of service 
connection, VA must consider "staged" rating to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury. 38 C.F.R. 
§ 4.56(b). 

Muscle injuries are classified as slight, moderate, 
moderately severe, or severe, depending on the type of injury 
sustained, the history and complaints, and the objective 
clinical findings.  

A moderate muscle disability will stem from a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Service department 
records or other evidence of in-service treatment and 
contemplates a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Also there should be entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue with some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d).  

Moderately severe muscle disability stems from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department records or other 
evidence should show prolonged hospitalization for a 
prolonged period and consistent complaints of cardinal signs 
and symptoms of muscle disability, and, if present, evidence 
of inability to keep up with work requirements.  Also there 
should be entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d).  

A moderate injury of Muscle Group XV (adduction of the hip), 
Diagnostic Code 5315, and of Muscle Group XVI (flexion of the 
hip), Diagnostic Code 5316, warrants a 10 percent rating.  A 
moderately severe injury of a Muscle Group XV warrants a 20 
percent rating and moderately severe injury of a Muscle Group 
XVI warrants a 30 percent rating. 

As Diagnostic Codes 5315 and 5316 act on the same joint, the 
hip, the provision of 38 C.F.R. § 4.55(e), pertaining to 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, does not 
apply. 

Therefore under Jones v. Principi, 18 Vet. App. 248 (2004), 
under the current regulation, a veteran who suffered a 
through-and-through injury with muscle damage, as a result of 
a gunshot, is entitled to have each group of muscles damaged 
rated as no less than a moderate injury and entitled to 
separate ratings for disabilities of the muscle groups 
involved.  

While the entry wound is not precisely identified, it is 
sufficiently identified as involving Muscle Group XVI and as 
the bullet passed through the Muscle Group it is considered a 
through and through injury, which is no less than a moderate 
injury, which under Diagnostic Code 5316 equates to a 10 
percent rating.  The injury to Muscle Group XVI was not 
moderately severe in the absence of evidence of prolonged 
infection or treatment or loss of deep muscle substance. 

The record also shows that the bullet lodged in Muscle Group 
XV, while there is not exit wound, the bullet did penetrate 
the muscle, which equates to a moderate injury and meets the 
criteria for 10 percent rating under Diagnostic Code 5315.  
The injury to Muscle Group XV was not moderately severe in 
the absence of evidence of prolonged infection or treatment 
or loss of deep muscle substance. 

For these reasons, the injuries to Muscle Groups XV and XVI 
were not more than moderate, and a separate, initial 10 
percent rating for each Muscle Group injured is warranted. 



ORDER

A separate, initial 10 percent rating for residuals of a 
gunshot wound to the inguinal region is granted, subject to 
the law and regulations, governing the award of monetary 
benefits. 

A separate, initial 10 percent rating for residuals of a 
gunshot wound with quadriceps muscle involvement is granted, 
governing the award of monetary benefits.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


